FILED
                             NOT FOR PUBLICATION                              APR 30 2014

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         Nos. 13-10221
                                                       13-10238
                Plaintiff - Appellee,
                                                  D.C. Nos. 2:13-cr-00131-LRR-1
  v.                                                        2:09-cr-00964-LRR-1

MARIO HONORIO MATA-CASTRO,                        MEMORANDUM*
a.k.a. Honorio Castro-Mata, a.k.a. Vicente
Guerro, a.k.a. Mario Mata-Martinez,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                   Linda R. Reade, Senior District Judge, Presiding**

                             Submitted March 31, 2014***

Before:         HUG, FARRIS, and CANBY, Circuit Judges.

       In these consolidated appeals, Mario Honorio Mata-Castro appeals his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The Honorable Linda R. Reade, United States District Judge for the
Northern District of Iowa, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
guilty-plea conviction and 14-month sentence for reentry of a removed alien, in

violation of 8 U.S.C. § 1326; and the revocation of supervised release and

consecutive 22-month sentence imposed upon revocation. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Mata-Castro’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Mata-Castro the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Mata-Castro has waived his right to appeal his reentry of a removed alien

conviction and 14-month sentence. Because the record discloses no arguable issue

as to the validity of the waiver, we dismiss Appeal No. 13-10221. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief with respect to the

revocation of supervised release or the sentence imposed upon revocation. We

therefore affirm the judgment challenged in Appeal No. 13-10238.

         Counsel’s motion to withdraw is GRANTED.

         Appeal No. 13-10221 DISMISSED; Appeal No. 13-10238 AFFIRMED.




                                           2